DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 03/16/2022 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/16/2022, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-25 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a metallic source electrode and a metallic drain electrode above the substrate, wherein the metallic source electrode is coupled to a first end of the nanowire through a first etch stop layer between the metallic source electrode and the nanowire, the first etch stop layer further 

In example:
(i) Mehandru et al. (WO 2017052617 A1) teaches a semiconductor device, comprising: a substrate; a channel region including a nanowire above the substrate; a metallic source electrode and a metallic drain electrode above the substrate, wherein the metallic source electrode is coupled to a first end of the nanowire through a first source/drain region between the metallic source electrode and the nanowire, the first 
(ii) Kim et al. (U.S. Patent No. 9,590,038) teaches a method for forming a nanowire transistor, the method comprising: forming one or more fins above a substrate, wherein a fin of the one or more fins is a nanowire; forming a gate structure above the one or more fins; forming a first spacer and a second spacer around the gate structure; forming a first source/drain region next to the first spacer, next to a first end of the one or more fins, and above the substrate, and forming a second source/drain region next to the second spacer, next to a second end of the one or more fins, and above the substrate; forming a metallic source electrode within the first source/drain .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        March 24, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894